OPINION OF THE COURT
Memorandum.
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (80 AD2d 505).
Plaintiff, as the holder of a prior valid lease, is entitled to relief in his action of ejectment against defendant. Moreover, we conclude that on May 15, 1979, the date of the presentation of the plan of conversion to cooperative ownership, plaintiff was entitled to purchase the shares allocated to apartment 11A at 257 Central Park West, despite the fact that defendant was then on the premises. For the purposes of section 61 (subd 4, par [b]) of the Code of the Real Estate Industry Stabilization Association of New York City, Inc., the term “tenant in occupancy” means, under the circumstances of this case, the tenant who had the paramount right to occupy the apartment in question.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.